Citation Nr: 0302606	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  98-00 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a post-operative 
jaw disability.  

2.  Entitlement to service connection for a dental condition 
secondary to in-service trauma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty for numerous periods from 
November 1949 to August 1969 with the Wisconsin Army and Air 
Force National Guard, including from April 1951 to June 1951.  

This appeal arises from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the veteran's claims for 
service connection for a jaw disability and loss of teeth.  


FINDING OF FACT

The veteran sustained a jaw injury while on active duty, 
which resulted in loss of teeth numbers 23, 24, 25 and 26, as 
well as maxillary tooth #7, and a chronic jaw disability. 



CONCLUSIONS OF LAW

1.  Service connection for a post-traumatic post-operative 
jaw disability is warranted.  38 U.S.C.A. 1110, 1131 (West 
1991); 38 C.F.R. 3.303(a), 3.381(a)  (2002).  

2.  Service connection for loss of teeth numbers 23, 24, 25 
and 26, and maxillary tooth #7, secondary to in-service 
dental trauma, is warranted.  38 U.S.C.A. 1110, 1131 (West 
1991); 38 C.F.R. 3.303(a), 3.310, 3.381(a)  (2002).  
REASONS AND BASES FOR FINDING AND CONCLUSIONS

Factual Background.  In September 1996 the veteran filed a 
claim for service connection for a "jaw condition-with 
dental (50-51)(61-62).  The veteran indicated he would be 
receiving treatment at the VA Medical Center at Minneapolis-
St. Paul on November 21, 1996.  

The VA Medical Center (VAMC) responded to the RO's request 
for records of treatment for a jaw condition in November 
1996, noting that no such treatment record were found.  

The RO received verification of the veteran's period of 
active duty from the NPRC in November 1996.  The RO verified 
the veteran was on active duty from November 1958 to August 
1962 with no other periods of active duty other than for 
training purposes.  A National Guard Bureau Consolidated 
Retirement Record from the state of Minnesota dated in June 
1966 was sent to the RO.  It revealed the veteran's service 
in the Army National Guard from November 1949 to November 
1955 and in the Air Force National Guard from November 1955 
to August 1966 and hand written notations added service until 
1969.  During the period from November 1950 to November 1951 
the veteran served on active duty for 98 days.  

The available medical and dental records, however, contain a 
November 1949 enlistment physical examination report that 
shows that right upper teeth 4-5, and lower right teeth 15-
16, were missing.  The veteran's mouth and gums were noted to 
be normal.  A November 1955 physical examination report shows 
upper teeth 3, 7, 12-14, 16, and lower teeth 18, 23-26, and 
30, missing, and upper teeth 1-2, 4-5, 10, and lower teeth 
17, 22, 27-28, 31-32, restorable.  An October 1958 physical 
examination report contains a notation of "[h]istory severe 
infection lower jaw, 1952, no prosthesis."  An October 1958 
medical history report also contains the same notation.

An April 1962 physical examination report contains a notation 
of "severe dental disease - being treated by Dr. Stewart, 
133[r]d USAF Disp."  An April 1962 medical history report 
also contains the same dental disease notation.  May-June 
1962 treatment reports reveal multiple tooth extractions.  A 
September 1963 physical examination report contains a 
notation that the veteran had a "complete upper dental 
prosthesis."  That report also contains a similar notation 
that there was "[n]o other significant medical or surgical 
history."  A September 1963 report of medical history 
contains the same notations.

During the veteran's December 1999 hearing he testified that 
he does not recall how his mouth or jaw was originally 
injured, but he believed he was rendered unconscious.  He 
said that he went to sick call and saw a dentist, and that he 
subsequently had facial swelling and then underwent surgery.  
He thought that he was attending a three month training 
school at the time.  The veteran noted that he had had all 
upper teeth extracted, currently had a denture, and that the 
teeth in the denture break because his jaw "snaps shut," 
breaking the teeth, and that this began after the surgery in 
the 1950's.  He also testified that his jaw locks up when he 
yawns. He said that he sometimes has to open his jaw with his 
hands.  The veteran added that he did not file a claim before 
now because he did not know he could file a claim for this 
disability.

The veteran submitted a March 2000 private dental report 
which contains a notation that he was being seen for an 
examination.  It was also noted that there was decay on tooth 
number 31, that the veteran wears a full upper denture, that 
he needs a new upper denture, and that he needs a new lower 
bridge because all porcelain was missing from the teeth.  It 
was further reported that the veteran's "teeth were 
surgically removed."  An X-ray was attached to the report 
without an interpretation.

Pursuant to an April 2001 Board remand, a VA dental and oral 
examination was performed in November 2001.  The veteran told 
the examiner that he was injured while working in a bakery 
while on active duty.  He did not recall the details of the 
injury but remembered being was taken to the hospital and 
undergoing dental and jaw surgery.  He recalled that his 
lower dental anterior bridge was fabricated at that time or 
soon after the hospitalization.  Thereafter he experienced 
recurrent locking of the jaw, from the time of the in-service 
hospitalization through the 1970s.  A dentist demonstrated 
how to reposition his dislocated jaws and he had to perform 
that himself numerous times during those years.  While he no 
longer experienced locking, he described fatigue while 
chewing.  

Examination of the temporomandibular joint revealed some 
crepitation to palpation of the right temporomandibular 
joint.  Maximum interincisal opening was 58 mm.  without 
deviation.  The veteran experienced some tenderness upon 
maximum opening.  There was mild masseter tenderness to 
palpation.  Intraoral exam revealed large bilateral 
mandibular tori.  A small fibroma was noted in the area where 
previously tooth #11 was present.  The veteran was edentulous 
in the maxilla and he was also missing mandibular teeth #17, 
19, 23, 24, 25, 26, 29, and 30.  The veteran had a partial 
fixed denture from teeth 22 to 27, replacing missing teeth 
23, 24, 25, and 26, abutment teeth 22 and 27.  The diagnoses 
were history of maxillary subluxation; currently mandibular 
hypermobility with associated mild fatigue, while chewing; 
inadequate mandibular fixed partial denture, teeth 22 through 
27, replacing missing teeth 23 through 26, which by the 
veteran's report may have been lost due to dental alveolar 
trauma in the 1950's.  

Pursuant to a request from the RO, the VA dentist who 
performed the November 2001 dental examination provided a 
written statement in January 2002, addressing the issues at 
hand: whether it is at least as likely as not that the 
veteran's jaw disability and dental condition (to include 
loss of teeth) are causally related to service, to include an 
injury or disease.  The dentist reviewed the relevant medical 
and dental evidence in the claims file and noted that a 1949 
examination suggested that the veteran's maxillary right 
bicuspids would presently be notated as teeth #4 and 5, as 
well as teeth #32 and 31, in the modern international tooth 
notation system would be missing.  The dentist believed that 
these notations were incorrect as these teeth appeared on 
later examinations and that it was likely that the veteran 
was not missing any teeth in 1949.  It was further noted that 
a review of the 1958 examination suggested that the veteran 
was missing teeth #s 3, 7, 12, 13, 14, 30, 26, 27, 25, 24, 23 
and 18.  A review of the 1963 dental records suggested that 
the dental space areas 23 through 26 was replaced with a 
fixed partial dental from teeth #22 to 27.  The dentist 
opined that it was at least as likely s not that the veteran 
had a dental injury resulting in the loss of teeth 23, 24, 25 
and 26, as well as maxillary tooth #7.  The examiner added 
that it was difficult to say whether these teeth were 
immediately lost due to trauma or if the teeth were injured 
and subsequently lost as a result of dental infection.  It 
was further noted that the (November 2001) dental examination 
showed hypermotility of the mandible and that the veteran had 
given a history of his jaw locking open, a temporomandibular 
joint dysfunction of many years duration.  The dentist opined 
that it would be possible that this condition occurred as a 
result of the veteran's dental injury or as a result of 
subsequent surgery that he may have had to correct whatever 
dental injury he may have had during service.  


Relevant Laws and Regulations.  In order to establish service 
connection for claimed disability, the facts, as shown by 
evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. 1110, 1131 (West 1991); 38 
C.F.R. 3.303(a) (2002).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2002).  

The term, active military, naval, or air service, includes 
active duty, a period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred in or aggravated in line of duty.  
See 38 U.S.C.A. § 101(22), (23), (24) (West 1991); 38 C.F.R. 
§ 3.6(a) (2001).  See generally Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  Active duty for training includes 
full-time duty performed by members of the National Guard of 
any State. See 38 C.F.R. § 3.6(c).  Inactive duty training 
includes duty, other than full-time duty, performed by a 
member of the National Guard of any State.  See 38 C.F.R. § 
3.6(d).

Governing regulations provide that service connection will be 
granted for dental disease or injury of individual teeth and 
the investing tissue, shown by the evidence to have been 
incurred in or aggravated by service.  38 C.F.R. 3.381(a) 
(2002).  The statutory presumption as to soundness of 
condition at time of entrance into active service will not be 
applicable in cases of dental conditions not disabling to a 
compensable degree.  38 C.F.R. 3.381(d) (2002).

To receive VA outpatient dental treatment, a veteran must 
qualify under one of the categories outlined in 38 C.F.R. 
17.161 and 38 C.F.R. § 17.162.  Generally, veterans are 
eligible for a one-time correction of noncompensable service-
connected dental conditions, the application for such 
treatment must have been filed within one year after his 
separation from service.  

Exceptions to the general rule permit outpatient dental 
treatment for veterans with compensable service-connected 
dental conditions may be authorized any dental treatment 
indicated as reasonably necessary to maintain oral health and 
masticatory function.  There is no time limitation for making 
application for treatment and no restriction as to the number 
of repeat episodes of treatment. Former prisoners of war; 
those having dental conditions which are associated with an 
aggravating service- connected medical disability; veterans 
having service-connected conditions rated 100 percent; those 
having dental conditions which are clinically determined to 
be complicating a medical condition currently being treated 
by the VA; and certain Chapter 31 vocational rehabilitation 
trainees.  The significance of a finding that a dental 
condition is due to dental trauma during service is that the 
veteran may receive VA dental care for the condition, without 
the usual limitations of one-time treatment and timely 
application.  38 U.S.C.A. 1712 (West 1991); 38 C.F.R. 17.161 
(2002).

The Note following 38 C.F.R. § 4.150, Diagnostic Code 9913 
(2002) indicates that ratings apply only to bone loss through 
trauma or disease such as osteomyelitis, and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling.  

Significantly, however, there is no showing that any of these 
disorders were. compensably disabling as defined by 38 C.F.R. 
4.150 (2002).  In this regard, it must be recalled that 
replaceable missing teeth, among other dental conditions, are 
not disabling, and may be considered service connected solely 
for the purpose of determining entitlement to VA dental 
examination or outpatient dental treatment.  38 C.F.R. 4.149 
(2001).  Thus, to establish service connection for dental 
treatment purposes the veteran must show that his dental 
extractions were due to trauma to the teeth.  

Analysis.  After reviewing the evidence the Board has 
determined that the evidence is consistent with the veteran's 
claim that he suffered a jaw injury while on active duty 
attending bakery school.  Following the November 2001 VA 
dental examination, and after a review of all of the relevant 
clinical and dental records, the examiner opined that it was 
at least as likely as not that the veteran had a dental 
injury in service which resulted in loss of teeth.  There is 
no competent medical evidence to the contrary.  Accordingly, 
the evidence supports the veteran's claim that he has loss of 
teeth numbers 23, 24, 25 and 26, as well as maxillary tooth 
#7, secondary to in-service dental trauma. 

As to a jaw disability, as noted above, it is apparent that 
the veteran sustained a jaw injury while on active duty, 
which resulted in loss of teeth.  While the recent dental 
opinion was rather speculative as to whether the veteran's 
current postoperative jaw disability was secondary to the in-
service trauma, noting that such a relationship was 
"possible", the Board finds that a reading of the entire 
examination report and addendum opinion, when considered with 
the service medical and dental records, places the evidence 
in relative equipoise on this question.  Under these 
circumstances, service connection for a postoperative jaw 
disability is warranted.  
38 U.S.C.A. 1110, 1131, 5107; 38 C.F.R. 3.303(a), 3.381(a).





ORDER

Service connection for a postoperative jaw disability is 
granted.  

Service connection for loss of teeth numbers 23, 24, 25 and 
26, and maxillary tooth #7, secondary to dental trauma, is 
granted.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

